     Case 4:20-cr-01364-JGZ-EJM Document 38 Filed 02/11/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-01364-001-TUC-JGZ (EJM)
10                  Plaintiff,                         ORDER
11   v.
12   Abraham Alvarado-Martinez,
13                  Defendant.
14
15          Pending before the Court is Defendant’s Motion to Extend time to File Notice of
16   Appeal/Motion to Appoint New Counsel (Doc. 34). In the motion, filed January 14, 2021,

17   Defendant requests that the Court extend the time for filing his notice of appeal of the
18   December 2, 2020 final judgment and sentence. In explanation, Defendant states only that

19   counsel was recently advised by Defendant that he was unhappy with the sentence imposed

20   and he wished to file an appeal.
21          A notice of appeal must be filed within fourteen days of the entry of the order being
22   appealed. Rule 4(b)(1), Fed. R. App. P. Appellate Rule 4(b)(4) provides that the district

23   court may extend by thirty days the time for filing a notice of appeal upon a showing of

24   excusable neglect or good cause. Rule 4(b)(4), Fed. R. App. P. In determining whether the

25   Defendant demonstrates excusable neglect, the Court considers four factors: (1) the danger

26   of prejudice to the non-moving party, (2) the length of delay and its potential impact on
27   judicial proceedings, (3) the reason for the delay, including whether it was within the
28   reasonable control of the movant, and (4) whether the moving party’s conduct was in good
     Case 4:20-cr-01364-JGZ-EJM Document 38 Filed 02/11/21 Page 2 of 2



 1   faith. See Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004).
 2          The pending motion does not provide a basis from which the Court could find
 3   excusable neglect or good cause as Defendant does not explain the reason for the untimely
 4   filing. Cf. Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir. 2004) (concluding district court
 5   did not abuse its discretion in finding excusable neglect where attorney missed deadline
 6   for filing notice of appeal due to calendaring error). Also, Defendant does not identify
 7   circumstances beyond his control or a good faith basis for the untimely filing.
 8          Accordingly,
 9          IT IS ORDERED that the Defendant may file a supplement to the Motion to Extend
10   Time to File Notice of Appeal/Motion to Appoint New Counsel within seven (7) days of
11   the date of this order. If Defendant fails to file a supplement, the Motion will be denied
12   without further notice.
13          Dated this 10th day of February, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
